Citation Nr: 0406749	
Decision Date: 03/15/04    Archive Date: 03/30/04	

DOCKET NO.  95-32 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Revision of the amount of disability severance pay to be 
recouped.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel 


INTRODUCTION

The veteran had active service from June 1962 to March 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

The appeal was previously before the Board in April 1998.  At 
that time the issues of entitlement to an effective date 
earlier than May 1, 1993, for a 30 percent evaluation for 
schizophrenic reaction and for initiation of recoupment of 
disability severance pay were also before the Board.  
Following the Board's April 1998 remand an effective date of 
January 1, 1973, for a 30 percent evaluation for 
schizophrenia was awarded, and an effective date of January 
1, 1973, for initiation of recoupment of disability severance 
pay was awarded.  Therefore, these issues are moot.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify you if 
further action is required on your part.  


REMAND

In an October 1993 written presentation the veteran's 
representative indicates a belief that the VA should contact 
the Internal Revenue Service in an attempt to determine the 
amount of disability severance pay the veteran was awarded in 
December 1972.  It is also asserted that additional efforts 
should be made to obtain this information from the Defense 
Finance and Accounting Service.

In a September 2003 statement the veteran indicates that 
disability severance pay, in the calculated amount of $9,264, 
was recouped when the veteran first began to receive VA 
benefits, effective May 1, 1993.  The veteran also asserts 
that disability severance pay, in the calculated amount of 
$9,264, was again recouped when he was awarded an effective 
date from January 1, 1973.  Therefore, the disability 
severance pay in the calculated amount of $9,264 has been 
recouped twice.  

At page 2, of a May 1998 letter, the veteran requests a 
personal hearing before a DRO.  

In light of the above, the appeal is REMANDED to the RO for 
the following:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied.

2.  The RO should contact the Defense 
Finance  and Accounting Service and 
inform them that they have indicated that 
the veteran's records, with respect to 
disability severance pay that the veteran 
received in connection with the removal 
of his name from the temporary disability 
retired list and discharge with 
entitlement to disability severance pay 
on December 7, 1972, are not available.  
The Defense Finance and Accounting 
Service should be requested to provide an 
estimate of the amount of disability 
severance pay a person would have been 
entitled to in the same circumstances as 
the veteran, i.e., an Air Force sergeant, 
E-4, with 30 percent disability, removed 
from the temporary disability retired 
list and discharged with entitlement to 
disability severance pay on December 7, 
1972.  Documents relating to the 
veteran's removal from the temporary 
disability retired list and discharge 
should be provided.

3.  After obtaining any release the RO 
should contact the Internal Revenue 
Service and request the veteran's tax 
records for the year 1972, specifically 
any records relating to disability 
severance pay received during that year.  

4.  The RO should review the May 1998 
letter from the veteran requesting a 
personal hearing before a DRO and take 
any appropriate action.  

5.  The RO should review the record and 
provide a paid and due accounting with 
respect to recoupment of the disability 
severance pay in the calculated amount of 
$9,264, specifically addressing whether 
the $9,264 has been recouped twice.  

6.  Thereafter, the RO should 
readjudicate the issue on appeal.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the 
veteran and his representative should be 
provided a supplemental statement of the 
case on all issues in appellate status 
and afforded the appropriate opportunity 
to respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran unless he is otherwise 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


                       
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




